Order unanimously reversed, without costs, and matter remitted to Supreme Court, Erie County, for further proceedings in accordance with the following memorandum: Petitioners appeal from an order denying their application to validate their designating petitions as candidates for the party office of Member of the Erie County Democratic Committee in the Democratic primary election to be held on September 11, 1984. On the return date of the motion no proof was taken and no affidavits were submitted by petitioners or respondents pertaining to the dates notices were sent out by the Board of its determinations or the dates of receipt of said notices by petitioners. Under these circumstances, it is impossible to determine whether facts exist which would bring the case within the rule of Matter of Pell v Coveney (37 NY2d 494). (Appeal from order of Supreme Court, Erie County, Francis, J. — Election Law.) Present — Hancock, Jr., J. P., Callahan, Green, O’Donnell and Moule, JJ. (Order entered Aug. 22, 1984.)